Citation Nr: 1525822	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  06 36-616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than August 15, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Jacques D. DePlois, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  In a July 2005 rating decision, the RO denied entitlement to service connection for PTSD.  A notice of disagreement was filed in July 2005, a statement of the case was issued in October 2006, and a substantive appeal was received in November 2006.  In a July 2008 decision (Docket # 06-36 616), the Board denied entitlement to service connection for PTSD.

In a February 2010 rating decision, the RO granted entitlement to service connection for PTSD, assigning a 70 percent disability rating, effective November 24, 2008.  A notice of disagreement was filed in August 2010 with regard to the effective date assigned.  In a May 2013 rating decision, the RO assigned an effective date of August 15, 2008.  A statement of the case was issued in May 2013 and a substantive appeal was received in August 2013.  

The Veteran testified at a Board hearing in September 2014; the transcript is of record.

The Board notes that entitlement to a total disability rating due to individual unemployability (TDIU) was granted in a July 2010 rating decision and an effective date of February 1, 2010 was assigned.  In August 2010, the Veteran filed a notice of disagreement with the effective date assigned; he requested an effective date of January 31, 2010.  In the May 2013 rating decision, the RO assigned an effective date of January 30, 2010 to the grant of a TDIU.  This constitutes a full grant of the benefits ought on appeal, thus this issue is no longer in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993); see also Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

ORDER TO VACATE AND DISMISS

The Board may vacate an appellate decision at any time upon request of the appellant or his representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.904 (2014).    

Information associated with the claims file subsequent to the Board's July 22, 2008 decision shows that additional evidence was received at the RO on January 18, 2008.  However, this evidence was not associated with the claims file at the time of the Board's July 22, 2008, decision.  As such, VA had constructive knowledge of the new evidence even if the said records were not physically part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Therefore, in order to ensure that the Veteran is afforded due process of law, the Board's July 22, 2008, decision is vacated with regard to the issue of entitlement to service connection for PTSD.

In light of the grant of service connection for PTSD in a February 2010 rating decision, the merits of this appeal is moot and dismissed.


FINDINGS OF FACT

1.  On December 15, 2003, the Veteran filed a claim of service connection for PTSD which was denied by the RO in a July 2005 rating decision; the Veteran perfected a timely appeal.

2.  On January 18, 2008, prior to a promulgation of a decision by the Board, the Veteran submitted to VA additional evidence in support of his appeal, to include specific information pertaining to claimed stressors; such evidence was not associated with the claims folder before the Board.

3.  On July 22, 2008, the Board denied entitlement to service connection for PTSD based on a lack of corroborated and verified stressors; such decision has been vacated.  

4.  In a February 2010 rating decision, service connection was established for PTSD based on verified stressors and a diagnosis of PTSD; such stressor was of record in January 2008.


CONCLUSION OF LAW

The criteria for an effective date of December 15, 2003, for the grant of service connection for PTSD have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of pension, compensation or dependency and indemnity compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

On December 15, 2003, the Veteran filed a formal claim of service connection for PTSD which was denied in a July 2005 rating decision.  The Veteran perfected a timely appeal to the Board.  The Veteran's appeal was certified to the Board in June 2007.  

On January 18, 2008, the RO received additional evidence from the Veteran in support of his appeal.  Specifically, the Veteran provided a chronology of ten rocket and/or mortar attacks sustained by his unit in the Republic of Vietnam, and he submitted VA psychiatric evaluations dated from 2006 to 2008.  The January 2008 VA psychiatric evaluation reflects that PTSD was diagnosed based on his Vietnam experiences.  The Veteran inquired whether the documentation submitted in January 2008 needed to be sent to the Board and the status of his appeal; the RO did not respond to this inquiry.

On May 5, 2008, the RO issued a VCAA letter to the Veteran with regard to a claim for an increased rating for PTSD - this despite the fact that service connection was not in effect for PTSD at that juncture.

On July 22, 2008, the Board denied entitlement to service connection for PTSD.  The Board noted the Veteran's contentions that he suffered from PTSD due to a "friendly-fire" incident in service which was not verified by the U.S. Army and Joint Services Records Research Center (JSRRC).  He had also previously claimed rocket and mortar attacks but could not remember specific locations.  

The Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court) but he withdrew his appeal in February 2009.  

On August 15, 2008, the Veteran filed a claim to reopen entitlement to service connection for PTSD.  In August 2008, the RO issued a VCAA letter to the Veteran with regard to his claim to reopen.  In November 2008, the RO issued a letter to the Veteran informing him that they had stopped processing his claim due his case being under appeal at the Board.  On November 24, 2008, the Veteran requested that his claim be reopened.  In January 2009, the RO issued a VCAA letter to the Veteran.  

In a February 2010 rating decision, the RO granted entitlement to service connection for PTSD, assigning a 70 percent disability rating, effective November 24, 2008.  The Veteran filed a notice of disagreement with the effective date assigned.  In a May 2013 rating decision, the RO assigned an effective date of August 15, 2008, to the grant of service connection for PTSD.  A statement of the case was issued in July 2013 and the Veteran perfected his appeal in August 2013.  

It is clear that additional evidence was received by VA prior to issuance of the July 22, 2008 Board decision.  While the evidence received by the RO in January 18, 2008 was not associated with the claims file at the time the July 2008 Board decision was issued, VA had constructive knowledge of the new evidence even if the said records were not physically part of the claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, per the above Order, the July 22, 2008 Board decision has been vacated.  

In July 2008, the Veteran's claim for PTSD was reviewed under the pre-amended service connection criteria.  Likewise, the Veteran's claim was granted in February 2010 based on such criteria.  New regulations to establish entitlement to service connection for PTSD was established effective July 2010.  See 38 C.F.R. § 3.304(f)(3) (2014); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).  

Under the "old" criteria, in order to establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV). 

As set forth under DSM-IV, a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present:  (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror. 

The law provides that "[i]f the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor."  38 C.F.R. § 3.304(f)(1) (2007). 

Where, however, VA determines that the veteran did not engage in combat with the enemy, or that the veteran did engage in combat with the enemy but the claimed stressor is unrelated to such combat, the veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the veteran's testimony as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f) (2007); West v. Brown, 7 Vet. App. 70, 76 (1994).

The basis of the July 2008 Board's prior denial was that the evidence of record did not support a finding that he participated in combat, and did not support his claimed in-service stressors.  Specifically, in a December 2003 PTSD questionnaire, he asserted that he suffers from PTSD due to a "friendly-fire" incident in service.  Specifically, he stated that, while serving in the Republic of Vietnam between January 1969 and January 1970, he was involved in the accidental shooting of an American soldier at a counter-mortar radar tower located near Play Ku or somewhere between Nha Trang and Cam Ranh Bay.  During this friendly-fire incident, he indicated that he was subjected to mortar and rocket attacks by the enemy.  He also related that, on occasion, he handled the movement of body bags.  

With regard to the friendly-fire incident involving rocket and mortar attacks, according to the PTSD questionnaire of December 2003, he did not remember the specific location of the counter-mortar radar tower or the name of the soldier injured by friendly fire.  He indicated only that the stressful event occurred during his year-long tour of duty in Vietnam, perhaps in March of 1969, and that it was witnessed by another soldier from a different division who was temporarily serving on guard duty with him at the time of the accident. 

The RO contacted the JSRRC in December 2003 and requested verification of the Veteran's claimed stressor of engaging in a friendly fire incident.  The JSRRC responded in April 2005 and reported no casualties in his Company during the time he served in Vietnam from January 1969 to January 1970.  According to the April 2005 search results, given the lack of specific information provided by the Veteran, the stressor as reported was not verifiable.  As his claimed stressors were not verified or corroborated, entitlement to service connection for PTSD was denied.

The January 2008 submission, however, provided a specific chronology of rocket attacks that occurred between February and December 1969 that affected his unit and base where he was stationed.  The Veteran cited to an Appendix entitled the "Chronology of VC/NVA Attacks On the Ten Primary USAF Operating Bases in RVN from 1961-1973".  It specifically itemized the date, time, place, and type of attack on each base.  

In August 2009, the RO sought verification from JSRRC as to whether the Veteran's unit received indirect fire between the period January 1969 to February 1970.  In November 2009, JSRRC confirmed that the base that the Veteran's unit was stationed at came under mortar attacks in August 1969 and November 1969.  The Veteran's January 2008 chronology listed the August and November 1969 attacks.

Thereafter, the Veteran underwent a February 2010 VA examination wherein PTSD was diagnosed based on the Veteran's stressors.  

Service connection for PTSD was established in the February 2010 rating decision based on verification of his stressors and a PTSD diagnosis based on his verified stressors.  As evidence of a verified stressor was of record in January 2008 during the prior appeal period, the Board finds that service connection for PTSD is established effective December 15, 2003, which corresponds to the date of his receipt of his original claim of service connection.  Thus, entitlement to an effective date of December 15, 2003, is warranted for the grant of service connection for PTSD.  An award prior to this date is not for application as no earlier claim, formal or informal, is found.  Indeed, the Veteran has not expressly contended that his effective date should be prior to December 2003.  


ORDER

An earlier effective date of December 15, 2003 for the award of service connection for PTSD is granted.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


